I agree with the construction of the mandamus statutes as declared in the foregoing opinion, but am not in accord with what is said concerning that portion of the judgment in the originalmandamus proceeding which declares: "This decree is given without prejudice to relator's claim for or right to recover the damage he has sustained on account of these proceedings." What motivated the court to insert this reservation, whether it was done by stipulation of the parties or caused by uncertainty as to the proper method of procedure, or both, does not appear, but this does not seem material to me. The important matter is that the reservation was incorporated.
Since the decision is grounded upon the hypothesis that the relator in the mandamus proceeding is now forever precluded from maintaining any action or proceeding for the recovery of any damages which he may have sustained incident thereto, it is needless to consider whether the particular method adopted by him — filing a motion therein after judgment — was the proper one, and I pass that matter. *Page 131 
If relator and respondents in the mandamus proceeding had prior to the hearing therein or during the progress thereof, for considerations which appeared sufficient to them, contracted between themselves that the damages incident to the proceeding which the relator might be entitled to recover should not be determined therein but might be recovered in a subsequent action or proceeding, I can perceive no reason why, under appropriate proceedings or in a proper action based on that contract, the relator might not recover such damages. Surely, the rule against splitting demands would not preclude him from doing so, since that rule is clearly for the benefit of a party defendant, and if he agrees to such splitting the courts will respect the agreement. (See cases cited in 1 R.C.L. 342, 343; 1 C.J. 1109, sec. 280.)
Even if the judgment containing this reservation was erroneous on its face, it was binding upon the parties to the suit unless and until reversed on appeal. As a fact, an appeal from that judgment was prosecuted in this court by the defendants in themandamus proceeding, but no complaint was made of this reservation and the judgment containing the reservation was affirmed in whole by this court. (State ex rel. Case v.Bolles, 74 Mont. 54, 238 P. 586.) Whatever right was reserved to the relator in that action to take further proceedings for the ascertainment and recovery of damages which he had sustained incident to the mandamus proceeding became res adjudicata and this right ought not now to be questioned by the relator here. "A judgment or decree which expressly excepts or reserves from its operation specified rights or claims of the parties in suit, or the decision of questions in issue, or the right to take further proceedings in respect to certain matters, is not a bar to a subsequent action on the matters so reserved; but, on the contrary, the reservation itself becomes res adjudicata, and prevents the raising of any question as to the right to bring or maintain such subsequent suit." (34 C.J. 797; see, also, Bodkin
v. Arnold, 45 W. Va. 90, *Page 132 30 S.E. 154; Ahlers v. Smiley, 163 Cal. 200, 124 P. 827; Hardin
v. Hardin, 26 S.D. 601, 129 N.W. 108.)
As the basis of an action a judgment is considered as a contract of record. (15 R.C.L. 573; Story on Contracts, 5th ed., sec. 2; Chitty on Contracts, 11 Am. ed., 3; 1 Parsons on Contracts, 9th ed., 8.) Treating the reservation in the judgment as a contract of record, which has become res adjudicata, it appears to me that the parties to the mandamus proceeding now stand in the same relation thereto as though they had themselves entered into a formal contract, reserving to the relator therein the right by an appropriate proceeding thereafter to recover the damages which he had sustained incident to that proceeding. For this reason it is my conclusion that the declaration in the foregoing opinion to the effect that this reservation is a nullity, wholly gratuitous and should be treated as surplusage, is erroneous and from that portion thereof I dissent.